11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Bruce Alan Garand,                            * From the 142nd District Court
                                                of Midland County,
                                                Trial Court No. CR50471.

Vs. No. 11-19-00043-CR                        * December 31, 2020

The State of Texas,                           * Memorandum Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to reflect that Appellant was convicted of
the offense of online solicitation of a minor as specified in Section 33.021(c) of the
Texas Penal Code. As modified, we affirm the judgment of the trial court.